Citation Nr: 9903737	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-34 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for arthritis of the 
hips.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1961 to 
February 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he currently has 
arthritis of the knees and the hips, due to an incident of 
his active military service.  He also contends that he 
currently experiences residuals of an in-service back injury.  
Therefore, a favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
evidence of well-grounded claims for service connection for 
arthritis of the knees, for arthritis of the hips, and for 
residuals of a back injury.






FINDING OF FACT

There is no competent medical evidence of record of a nexus, 
or link, between any current arthritis of the knees, 
arthritis of the hips, and residuals of a back injury, and 
any incident of the veteran's military service.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim for service connection for arthritis of the knees.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not presented evidence of a well-grounded 
claim for service connection for arthritis of the hips.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not presented evidence of a well-grounded 
claim for service connection for residuals of a back injury.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The law provides that service connection may be granted for 
diseases or injuries incurred or aggravated while in active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  In addition, certain chronic diseases, including 
arthritis, are presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  In reviewing a claim for service connection, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

As a preliminary matter, the Board notes that it appears from 
the record that the veteran's service medical records are 
unavailable.  As such, the RO made additional efforts to 
locate any hospital morning reports from the veteran's time 
in service.  However, the National Personnel Records Center 
(NPRC) indicated in a February 1998 response that there was 
not enough information to search for the morning reports.  
Nevertheless, as is noted below, the absence of the veteran's 
service medical records does not prevent the Board from 
rendering an equitable determination with respect to the 
claims on appeal.

The veteran contends that he currently has arthritis of the 
knees and hips, as well as residuals of a back injury, all 
related to an incident of his active military service.  A 
review of the recent medical evidence of record, as reflected 
in an October 1997 VA examination report, reveals that the 
veteran was diagnosed with a herniated nucleus pulposus of 
L5-S1, with moderate arthritis of the facet joints.  
Additionally, the examiner noted that the veteran's knees 
manifested slight medial joint compartment narrowing, and the 
right hip showed slight degenerative changes of the hip 
joint.  

In light of the foregoing, the Board acknowledges that the 
veteran has presented adequate evidence of a current 
diagnosis at least with respect to the claimed disorders of 
the back, knees and right hip.  See Epps, 126 F. 3d at 1468.  
However, the missing element in this case is competent 
medical evidence of a nexus, or link, between the current 
claimed disabilities and  the veteran's active military 
service.  See id.  In the absence of such evidence, the 
veteran's claims must fail as not well grounded.

The Board acknowledges the veteran's contentions that he was 
treated for a back injury in service, as well as the 
statement submitted by the veteran's wife that he sustained a 
back injury shortly after they were married in 1962 and that 
the veteran had had intermittent back pain since that time.  
However, even presuming the truthfulness of those 
contentions, the veteran's claim must still fail in the 
absence of competent medical evidence of a causal 
relationship between the veteran's claimed disorders and his 
active military service.  As the record does not indicate 
that the veteran and his wife have any medical expertise or 
training, they are not competent to comment on the presence 
of a current disorder and to causally relate any current 
disorder to an incident of active service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992) (laypersons are not competent 
to render medical opinions).  Rather, competent medical 
evidence is required to establish both a current diagnosis, 
and a nexus, or link, to active military service, in order to 
satisfy the elements of a well grounded claim.  The Board 
points out that the absence of the veteran's service medical 
records is not determinative to the outcome of this appeal, 
because even assuming the presence of disability of the 
knees, hips, and back in service, the appeal would still fail 
as there is no medical nexus evidence.  

In the absence of evidence of well-grounded claims, the 
veteran's claims for service connection for arthritis of the 
knees, for arthritis of the hips, and for residuals of a back 
injury must fail as not well grounded.  See Epps, 126 F.3d at 
1469 ("there is nothing in the text of [38 U.S.C.A.] § 5107 
to suggest that the [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim").

The Board is unaware of the existence of any additional 
evidence, that would well-ground the veteran's claims.  See 
McKnight v. Gober, 131 F.3d 1483 ( Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board also views 
its discussion as sufficient to inform the veteran of any 
evidence necessary to complete his application for claims for 
service connection for arthritis of the knees and hips, and 
for residuals of a back injury.  In that regard, competent 
medical evidence is needed of a current diagnosis of the 
claimed disorders, which is causally related by a competent 
medical opinion to an incident of the veteran's active 
military service.


ORDER

In the absence of evidence of well-grounded claims, service 
connection for arthritis of the knees, for arthritis of the 
hips, and for residuals of a back injury, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 3 -


